Citation Nr: 0829301	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an evaluation in excess of 40 percent for 
glaucoma.

4.  Entitlement to an effective date earlier than December 
15, 2000 for a grant of a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to an effective date earlier than December 
15, 2000 for Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and spouse (observer)


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
February 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2003.  This matter was 
originally on appeal from rating decisions issued by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board also notes that the veteran withdrew his appeal 
concerning an increased evaluation for his service-connected 
PTSD in a written statement submitted in December 2003.  
Therefore, the Board finds that the appeal for the claim of 
entitlement to an increased rating for PTSD has been 
withdrawn. 38 C.F.R. § 20.204.  

The issues of entitlement to service connection for 
hemorrhoids and entitlement to an evaluation in excess of 40 
percent for glaucoma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's current prostate disorder is not related to 
active service.

2.  A claim for TDIU was filed on January 8, 1999.  Prior to 
December 15, 2000, it is not shown that the veteran was 
unable to obtain or maintain substantially gainful employment 
due to service-connected disabilities.

3.  The veteran has been found to be totally disabled as of 
December 15, 2000, thus an earlier effective date for the 
grant of entitlement to DEA under Chapter 35 is precluded by 
law.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).

2.  The criteria for an effective date earlier than December 
15, 2000, for the award of a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.340, 3.400, 4.16 (2007).

3.  The criteria for an effective date prior to December 15, 
2000, for the award of DEA benefits have not been met. 38 
U.S.C.A. §§ 3501, 3510, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.157, 3.400, 3.807(a), 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board notes that in December 2003, it determined that the 
veteran's claim of entitlement to an earlier effective date 
for the grant of his TDIU was inextricably intertwined with 
the matters of entitlement to an increased evaluation for 
PTSD and the assignment of an initial disability evaluation 
and effective date for hypertension granted service 
connection in that same decision.  The RO subsequently 
assigned a noncompensable evaluation for the veteran's 
hypertension effective from February 18, 2000.  In addition, 
as noted above, the veteran withdrew his appeal for an 
increased evaluation for PTSD.  Thus, development to be 
accomplished for the claim for increased evaluation for PTSD 
was no longer necessary.  However, the Appeals Management 
Center (AMC) obtained VA treatment records, ensured 
compliance with VCAA (as will be discussed in more detail 
below), obtained Social Security Administration (SSA) 
records, and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's December 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Letters dated in May 2004, 
March 2006, and May 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 and May 2006 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the May 2004 and March 2006 letters were not sent 
prior to initial adjudication of the veteran's claim for 
earlier effective date for the grant of a TDIU, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statements of the case (SSOCs) were 
provided to the veteran in June 2006 and January 2008.  

The veteran's service medical records, VA medical treatment 
records, SSA records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
With respect to the issue of entitlement to service 
connection for a prostate disability, the veteran was also 
accorded VA examinations in August 2006 and April 2007.  38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
III.	Service Connection

The veteran contends that he has a prostate disability that 
is related to his active military service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic prostate disease is factually shown 
during service.  The Board concludes it was not.  

The veteran's service medical records indicate that the 
veteran presented on July 10, 1968 with complaint of pain in 
his back and stated that he sometimes could not hold his 
urine.  After physical examination, the impression was 
prostatitis; and Tetracycline was prescribed along with sitz 
bath daily for two days.  A urine culture was taken.  On July 
19, 1968, the veteran presented with complaints of urgency 
and incontinence in the mornings.  Urinalysis done was 
negative and the urine culture indicated "< 100,000 Staph."  
The provider stated, "I feel this man may have some type of 
obstructive uropathy and needs urolog[ical] eval[uation].  He 
outposts next week so I will advise him to follow this up at 
next duty station."  The impression was urinary urgency and 
incontinence, and Probanthene was prescribed.  

The Board cannot conclude a "chronic" condition was 
incurred during service.  In-service treatment for urinary 
urgency and incontinence on two occasions and diagnosis of 
prostatitis cannot be considered a chronic disorder without 
some indication that a chronic disorder exists.  Moreover, on 
the clinical examination for separation from service in June 
1969, the veteran's G-U system was evaluated as normal.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
indication of any type of prostate problem in the file is a 
May 2005 VA treatment record which noted that the veteran 
presented with complaints of left testicular pain and that 
rectal examination demonstrated that the prostate was 
moderately enlarge without nodules or tenderness.  A February 
1988 private medical record noted that the veteran denied any 
past urological problems, and physical examination showed a 
normal prostate.   In light of the lack of any relevant 
history reported between the veteran's date of discharge and 
May 2005, service connection is not warranted under 38 C.F.R. 
§ 3.303(b).  

As for statutory presumptions, veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  The evidence indicates that the veteran 
had active service in Vietnam.  Thus, the veteran is presumed 
to have been exposed to Agent Orange.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), including 
prostate cancer, will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  However, the veteran's medical records do not 
demonstrate a diagnosis of cancer, and although cancer of the 
prostate is among the diseases subject to presumptive service 
connection, benign prostatic hyperplasia, the condition with 
which the veteran has been diagnosed, is not.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  As the 
veteran has not been diagnosed with a disease that has been 
shown to have a positive association with exposure to 
herbicides, service connection as secondary to exposure to 
herbicide agents is therefore not warranted on a presumptive 
basis.  See 38 C.F.R. § 3.309(e).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has benign prostatic hyperplasia.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.

The veteran underwent a VA genitourinary examination in 
August 2006.  The veteran reported that he was diagnosed with 
an enlarged prostate in the military and that he was 
currently being treated for benign prostatic hypertrophy.  
After physical examination of the veteran, Dr. T.L. stated, 
"The claims file is not available for me to review; however, 
I believe it is highly unlikely that the veteran would be 
experiencing benign prostate hyperplasia in his middle 20s.  
This is a condition of older men and would be highly unusual 
in a 25-year old man.  I believe it is less likely than not 
that his current benign prostate hyperplasia was related to 
his prostate problem that he was experiencing while serving 
in the military."

The veteran underwent a second VA genitourinary examination 
in March 2007.  After review of the claims file and physical 
examination of the veteran, Dr. M.D., stated, "The veteran 
is currently experiencing benign prostatic hyperplasia, which 
is a common condition of men as they age.  The veteran had 
one episode of prostatitis while serving in the military.  I 
believe it is highly unlikely that the veteran had benign 
hyperplasia at the age of 24.  Furthermore, I believe it is 
less likely than not that the veteran's current urological 
problems, including benign prostatic hyperplasia, are related 
to his prostatitis that he experienced while serving in the 
military.

In support of his claim, the veteran submitted a private 
medical statement by Dr. A.R.M, Jr. dated in November 2007.  
Dr. A.R.M. stated, "[The veteran] is a Vietnam veteran 
currently under VA medical care for post traumatic stress 
disorder and atopic eczema.  He is a type II diabetic with 
known exposure to [Agent Orange] who has developed prostatic 
hypertrophy ("enlarged prostate").  This combat veteran's 
exposure to the herbicide known as Agent Orange is most 
likely as not to have been a contributing factor to his 
diagnosis of enlarged prostate."
The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
benign prostatic hyperplasia is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over Dr. A.R.M.'s 
favorable medical opinion.  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  For example, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). Also, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

Dr. A.R.M's cursory statement unfortunately does not provide 
a rationale for the opinion.  In comparison, both  the VA 
examiners' opinions provide a complete rationale for their 
opinions, and Dr. M.D.'s opinion was rendered only after 
review of the claims file and physical examination of the 
veteran.  

Thus, the Board finds that the VA examiner's March 2007 
reasoned medical opinion is accordingly more probative than 
the statement made by Dr. A.R.M. On the whole, the March 2007 
VA examiner's explanation was more detailed and thorough.  
Thus, the Board finds it more convincing than the opinion of 
the private physician.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Earlier Effective Date

a.	TDIU

The veteran seeks an effective date earlier than December 15, 
2000, for the grant of a TDIU.

The effective date provisions for awards of increased 
disability compensation, including TDIU, include a general 
rule which is that an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which governs awards "of increased 
compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  In determining whether or not an increase was 
factually ascertainable during the year prior to the claim 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Thus, three possible dates may be assigned depending on the 
facts of a case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a).  Significantly, such 
an informal claim must identify the benefit sought.  Id.  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims, both formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

The veteran's original claim for TDIU was received on January 
8, 1999.  The veteran's claims folder contains no 
correspondence from the veteran regarding his unemployment 
prior to January 8, 1999.  Accordingly, the Board determines 
that January 8, 1999, is the date of receipt of the TDIU 
claim for purposes of assigning an effective date.  

Thus, the earliest the veteran could possibly be entitled to 
a TDIU would be within the year prior to January 8, 1999, if 
the evidence shows that it became factually ascertainable 
that the veteran satisfied the criteria for a total rating 
based on individual unemployability due to service-connected 
disabilities.  

However, prior to September 24, 1998, the veteran did not 
meet the schedular requirements for a TDIU.  A TDIU may be 
assigned where the schedular rating is less than total, when 
a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service connected 
disabilities; provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities, one is ratable at 40 
percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  

Thus, the veteran met the criteria threshold criteria for an 
award of TDIU on September 24, 1998, when the disability 
rating for his service-connected post traumatic stress 
disorder (PTSD) was increased to 50 percent.  At that time, 
the veteran had a 50 percent rating for PTSD and a 30 percent 
rating for recurrent fungus infection, for a combined rating 
of 70 percent.  

The remaining question, therefore, is when was the veteran 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities.

In order to establish an inability to maintain a 
substantially gainful occupation, as required for a TDIU 
award pursuant to 38 C.F.R. § 3.340(a), a veteran is not 
required to submit proof that he is 100 percent unemployable.  
See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  
Instead, the regulations contemplate more flexibility in the 
employability determination.  Marginal employment shall not 
be considered substantially gainful employment, and generally 
shall be deemed to exist when a veteran's earned income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  
"Marginal employment", for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

In this regard, the record includes a September 1998 Mental 
Health Clinic record authored by Dr. C.C.D. which noted that 
the veteran was unemployable on a full time job.  

This evidence, however, is contradicted by the veteran on his 
application for increased compensation based on 
unemployability as he stated that he last worked full time in 
November 1998 and that the date his disability affected full 
time employment was December 1998.  The veteran indicated 
that he was self employed doing construction and worked 40 
hours a week from 1985 until 1998 and had time lost from 
illness six months.  

In February 1999, the RO requested that the veteran answer 
questions concerning his employment; the veteran complied.  
He acknowledged that he still owned his business, that he was 
active in his business 25 percent, that the business had not 
yet been turned over to someone else, and that his duties 
changed in the operation of the business by his having to use 
subcontractors.  

A  July 1999 Mental Health Clinic record authored by Dr. 
C.C.D. notes that the veteran indicated that he was only able 
to work part time and that his brother was taking care of the 
work on a daily basis.  Dr. C.C.D. noted that the veteran was 
unable to cope with the stress of his job and getting along 
with people.

In August 2000, the veteran testified that he no longer did 
framing, tile work, flooring, or sheetrock because his joints 
hurt from time to time or if his rash was problematic.  The 
veteran also testified that he no longer did the bookkeeping 
and had trouble concentrating.  The veteran testified that he 
had worked probably two to three months during that year, 
that he was breaking even because he had to subcontract a lot 
of the work, and that he was the one who hired and fired the 
subcontractors.

An October 2000 letter from Dr. A.R.M., Jr. notes that the 
veteran has suffered from chronic depression and has been 
unable to maintain employment and that he considered the 
veteran permanently disabled from a work standpoint due to 
his chronic depression and PTSD.
     
A letter from the agency who performed bookkeeping services 
and prepared income tax returns for the veteran stated that 
they were asked by the veteran to terminate his business for 
him as of July 31, 2001.  

The record indicates that the veteran filed for Social 
Security Disability benefits.  An October 2001 examination 
report notes that the veteran reported being self-employed in 
construction work until January 2001 when his psychiatric and 
medical problems rendered him unable to work further.  

A February 2002 VA examination report notes that the veteran 
reported that he had not been able to work since January 
2000.  The veteran reported that he owned his own 
construction company which he sold.  The veteran reported 
that he had not been able to work because of his skin 
condition requiring frequent medications and he also reported 
some orthopedic pain.  The veteran stated that he did not 
have the energy or the interest.    

SSA Disability Determination and Transmittal indicates that 
the veteran's disability began December 15, 2000 and that the 
primary diagnosis was affective/mood disorders and secondary 
diagnosis was anxiety related disorders.  The RO has assigned 
an effective date of December 15, 2000, the date SSA 
determined that the veteran's disability began.  Although 
rating criteria used by the SSA are not controlling for VA 
purposes, such evidence is pertinent to the adjudication of a 
claim for VA benefits; therefore, the Board has considered 
and weighed both the SSA disability determination and 
findings as well as the medical evidence that supported that 
determination.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

In this case, there is evidence that the veteran reportedly 
had not been working prior to December 15, 2000 and medical 
opinions acknowledging that the veteran was unemployable 
prior to December 15, 2000 due to his service-connected 
disabilities.   However, given the numerous inconsistencies 
with respect to the veteran's reports of unemployment, the 
Board finds that these medical opinions based on the 
veteran's reports of unemployment or underemployment lack 
credibility and cannot be used as evidence regarding date of 
onset of unemployability. 
    
The Board also finds that the veteran's employment with his 
own construction business, prior to December 15, 2000, did 
not constitute marginal employment.  The veteran himself was 
in charge of a business where he was responsible for giving 
bids, quoting prices, and supervising subcontractors.  In 
addition, there is no indication that the veteran was below 
the poverty threshold.  The Board notes that in March 2003, 
the RO requested that the veteran provide his federal tax 
return for 1998 to substantiate his claim for an earlier 
effective date for TDIU.  He did not respond. The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, after careful review of the record, the Board 
finds that the evidence does not show that the veteran's 
service-connected disabilities rendered him unable to secure 
and follow substantially gainful employment prior to December 
15, 2000.

V.	DEA

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2007).

With regard to the veteran's claim for an effective date 
prior to December 15, 2000, for the grant of basic 
eligibility to DEA benefits, the Board finds that pursuant to 
38 U.S.C.A. Chapter 35, the veteran was found to have a 
permanent total service-connected disability when he was 
granted TDIU effective December 15, 2000.

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapters 30, 31, 32, and 35 of 
this title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation. 38 U.S.C.A. § 5113.

Accordingly, because the veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating on December 15, 2000, 
entitlement to basic eligibility to Chapter 35 Dependents' 
Educational Assistance must also be effective December 15, 
2000.  Although the veteran may contend that he is entitled 
to an earlier effective date for Chapter 35 Dependents' 
Educational Assistance as well as his TDIU rating, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of such benefits are clear and specific.  The 
Board is bound by these criteria. 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2007).


ORDER

Entitlement to service connection for a prostate disability 
is denied.

Entitlement to an effective date earlier than December 15, 
2000 for a grant of a TDIU is denied.

Entitlement to an effective date earlier than December 15, 
2000 for DEA pursuant to 38 U.S.C.A. Chapter 35 is denied.


REMAND

With respect to the issue of entitlement to service 
connection for hemorrhoids, the Board notes that at the 
travel board hearing in June 2008, the veteran stated that 
his hemorrhoids were related to his stress and strain due to 
PTSD.  As the RO has not developed or addressed the veteran's 
claim for service connection for hemorrhoids under a 
secondary service connection theory of entitlement, it must 
be remanded to the RO for development and readjudication. 

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent for glaucoma, the Board notes that at 
the travel board hearing in June 2008, the veteran testified 
that he is not able to see fingers now in his right eye.  The 
most recent ophthalmology findings of record in December 2007 
indicate that the veteran's visual acuity was count fingers 
in the right eye and 20/40 in the left eye.  Thus, there is 
an indication that the veteran's visual acuity as a result of 
his glaucoma may have increased in severity.  

When the veteran reports that his symptoms have become worse 
since the previous examination, VA's duty to assist includes 
the conduct of a thorough and contemporaneous examination to 
determine the current level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim on a secondary service connection 
basis; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to 
provide.  In addition, the veteran should 
be informed of how VA determines 
disability ratings and effective dates.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his present 
service-connected glaucoma disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished in order to evaluate this 
disorder in accordance with 38 C.F.R. §§ 
4.75, 4.76, and 4.76a - - to include 
measurements of both uncorrected and 
corrected visual acuity, and visual field 
testing. This should include charting any 
loss of field of vision. A copy of the 
charts should be included with the report 
of examination.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


